PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/261,459
Filing Date: 29 Jan 2019
Appellant(s): Ottoboni et al.



__________________
BRENNEN P. BAYLOR
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 April 2021.

29 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12, 14 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over CINVANTITM (aprepitant injectable emulsion for intravenous use, Prescribing information, approved November 2017, https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/209296s000lbl.pdf
Accessed 13 April 2020).
CINVANTITM teaches (Table 1, page 3) a method of treating nausea and vomiting associated with courses of highly emetogenic cancer therapy (HEC), as in instant claims 27-30, comprising administering intravenously to a subject in need thereof 130 mg aprepitant over 30 min (rate of administration 130 mg/30 min = 4.3 mg/minute) , wherein aprepitant is formulated as an emulsion (page 12, last paragraph) comprising 130 mg aprepitant in 18 mL of emulsion, the emulsion containing egg lecithin 2.6 g, ethanol 0.5 g, sodium oleate 0.1 g, soybean oil 1.7 g, sucrose 1 g and water for injection 12 g, which satisfies the limitations for the emulsion in instant claims 1, 2, 6-10, 12, 14, 17-23, 25, 26. 
CINVANTITM teaches (Table 1, page 3) administering dexamethasone orally in the same method of treatment.
CINVANTITM does not teach administering the aprepitant emulsion in 30 s to 15 min, as in instant claim 2, at a rate of 6.5 to 70 mg/min, as in instant claim 1, at a rate of 8 to 65 mg/min, 
CINVANTITM does not teach that the aprepitant emulsion has a volume of 14 mL, as in instant claim 24.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CINVANTITM to arrive at the instant invention.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer the very emulsion taught by CINVANTITM to the same patient population, namely patients suffering from nausea and vomiting associated with courses of highly emetogenic cancer therapy (HEC), using the same route of administration, intravenously, and vary the time/duration of infusion from 30 min to 15 minutes, with the expectation of achieving therapeutic effect. Determining the optimum rate of drug administration in mg/min, in a known method of treatment, using a known drug formulation, is routine, well within the skill of the artisan. 
Further, the person of ordinary skill in the art would have administered 14 mL of said emulsion, instead of 18 mL, as in instant claim 24, and would have added dexamethasone, a drug that is administered in the same treatment regimen, to the emulsion, as in instant claim 11, with the expectation of achieving therapeutic effect.
	As such, claims 1-12, 14 and 17-30 are rejected as prima facie obvious. 

Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1-14, 16 of US patent 10,624,850.

Claims 1-14, 16 of US patent 10,624,850 are drawn to a method of treating a subject comprising administering to the subject an injectable pharmaceutical emulsion comprising an NK-1 receptor antagonist, 11 to 15% w/v of an emulsifier, an oil, a co-surfactant which compises an alcohol, a tonicity agent, a pH modifier and water, wherein the pH of the emulsion is 7.5 to 9.0, the ratio of the emulsifier to the NK-1 receptor antagonist is from about 18:1 to 22:1 wt/wt, and the subject is at risk or is suffering from nausea and/or vomiting.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-14, 16 of US patent 10,624,850 to arrive at the instant invention. A person of ordinary skill in the art would have been motivated to choose intravenous injection as a type of injection and to determine the duration of infusion/rate of administration of the known emulsion in the known method of treating, with the expectation of achieving therapeutic effect. Choosing intravenous injection as the type of injection and determining the duration of infusion/rate of administration is routine, well within the skill of the artisan.
As such, claims 1-12, 14 and 17-30 are rendered obvious by claims 1-14, 16 of US patent 10,624,850.

Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US patent 10,953,018 (U.S. patent application 16/669,262 cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US patent 10,953,018 render obvious the instant claims.
 are drawn to a method of treating nausea and vomiting in a subject comprising administering to the subject a pharmaceutical emulsion comprising aprepitant, an emulsifier, an oil, and water, wherein the ratio of the emulsifier to aprepitant is from about 18:1 to 22:1 wt/wt, wherein the ratio of the oil to aprepitant is from 11;1 to 15:1; claim 5 recites the administration is intravenous. 
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-18 of US patent 10,953,018 to arrive at the instant invention. Determining the duration of infusion/rate of administration of a known emulsion comprising NK-1 receptor antagonist aprepitant, in a known method of treating, administered to the same patient population using the same route of administration, intravenous, is routine, well within the skill of the artisan.
As such, claims 1-12, 14 and 17-30 are rendered obvious by claims 1-18 of US patent 10,953,018.

Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. patent 9,808,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. patent 9,808,465 render obvious the instant claims.
Claims 1-15 of U.S. patent 9,808,465 are drawn to a method for preventing or treating a subject at risk of or suffering from emesis, comprising administering to the subject an injectable stable emulsion comprising aprepitant, 11 to 15% w/v of an emulsifier, an oil, a co-emulsifier which is an alcohol, a tonicity modifier, and water, wherein the ratio of the emulsifier to aprepitant is from about 18:1 to 22:1 wt/wt, and the pH of the emulsion is from 7.5 to 9.0. 
 to arrive at the instant invention. A person of ordinary skill in the art would have been motivated to choose intravenous injection as the type of injection and to determine the duration of infusion/rate of administration of the known emulsion in the known method of treating, with the expectation of achieving therapeutic effect. Choosing intravenous injection as the type of injection and determining the duration of infusion/rate of administration is routine, well within the skill of the artisan.
As such, claims 1-12, 14 and 17-30 are rendered obvious by claims 1-15 of U.S. patent 9,808,465.

Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. patent 9,974,793. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. patent 9,974,793 render obvious the instant claims.
Claims 1-22 of U.S. patent 9,974,793 are drawn to a pharmaceutical composition as emulsion comprising aprepitant, an emulsifier, an oil, water, wherein the ratio of the emulsifier to aprepitant is from about 18:1 to 22:1 wt/wt, and the ratio of oil to aprepitant is 11:1 to 15:1.
The Specification of U.S. patent 9,974,793 teaches (column 1, lines 15-17) that the compositions of the invention are emulsion formulations for intravenous administration of aprepitant useful to treat emesis.
It would have been obvious to a person of ordinary skill in the art to use the composition of claims 1-22 of U.S. patent 9,974,793 to treat emesis/nausea/vomiting in a subject in need 
As such, claims 1-12, 14 and 17-30 are rendered obvious by claims 1-22 of U.S. patent 9,974,793.

Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent 9,561,229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of US patent 9,561,229 render obvious the instant claims.
Claims 1-11 of US patent 9,561,229 are drawn to an injectable pharmaceutical emulsion comprising aprepitant, egg yolk lecithin, soybean oil, sodium oleate as pH modifier, wherein the pH of the emulsion ranges from 7.5 to 9.0. Claims 12-21 of US patent 9,561,229 are drawn to a method for treating nausea and vomiting in a subject in need thereof comprising administering to the subject the pharmaceutical emulsion of claim 1; claims 16, 21 recite intravenous administration. 
The Specification of US patent 9,561,229 teaches (column 1, lines 15-17) that the compositions of the invention are emulsion formulations for intravenous administration of aprepitant for treatment of emesis.
It would have been obvious to a person of ordinary skill in the art to administer iv the composition of claims 1-11 of US patent 9,561,229 to treat emesis/nausea/vomiting, or to practice the method of claims 12-21 of US patent 9,561,229 and determine the rate of intravenous administration/duration of infusion with said compositions in the method of treatment.


Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US patent 10,500,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US patent 10,500,208 render obvious the instant claims.
Claims 1-17 of US patent 10,500,208 are drawn to an injectable emulsion comprising aprepitant, 11-15% wt/wt% of an emulsifier, an oil, a co-emulsifier which is an alcohol, a tonicity modifier, a pH modifier, and water, wherein the pH of the emulsion ranges from 7.5 to 9.0.
The Specification of US patent 10,500,208 teaches (column 1, lines 17-20) emulsion formulations of the invention for intravenous administration of aprepitant for treatment of emesis.
It would have been obvious to a person of ordinary skill in the art to use the injectable emulsion of claims 1-17 of US patent 10,500,208 to treat emesis/nausea/vomiting, and determine the rate of intravenous administration/duration of infusion with said emulsion in the method of treatment.
As such, claims 1-12, 14 and 17-30 are rendered obvious by claims 1-17 of US patent 10,500,208.

Claims 1-12, 14 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. patent 9,974,794. Although the 
Claims 1-11 of U.S. patent 9,974,794 are drawn to a pharmaceutical composition comprising aprepitant, egg yolk lecithin, soybean oil, sodium oleate as pH modifier, wherein the pH of the composition ranges from 7.5 to 9.0, wherein the ratio of egg yolk lecithin to aprepitant is 18:1 to 22:1; claims 12-21 are drawn to a method for treating nausea and vomiting in a subject in need thereof comprising administering to the subject said pharmaceutical composition; claims 16, 21 recite intravenous administering.
The Specification of US patent 9,974,794 teaches (column 1, lines 15-17) that the compositions of the invention are emulsion formulations for intravenous administration of aprepitant for treatment of emesis.
It would have been obvious to a person of ordinary skill in the art to administer iv the composition of claims 1-11 of U.S. patent 9,974,794 to treat emesis/nausea/vomiting, or to practice the method of claims 12-21 of U.S. patent 9,974,794 and determine the rate of intravenous administration/duration of infusion with said compositions in the method of treatment.
As such, claims 1-12, 14 and 17-30 are rendered obvious by claims 1-21 of U.S. patent 9,974,794.

(2) Response to arguments
Appellant argues (Appeal Brief of 19 April 2021, pages 5-10) against the rejection of claims 1-12, 14 and 17-30 under 35 U.S.C. 103 over CINVANTITM.
In response to Appellant’s argument (page 6, first paragraph) 

    PNG
    media_image2.png
    302
    663
    media_image2.png
    Greyscale

the examiner notes that the three criteria cited by Appellant appear in the 8th Edition of MPEP, Revision 5, published in August 2006, before KSR.
Post-KSR, the MPEP section 2143 has been re-written to list seven nonexclusive exemplary rationales that may support a conclusion of obviousness, the last of which being “some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill in the art to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”.
	Appellant builds the arguments against the rejection of claims 1-12, 14 and 17-30 under 35 U.S.C. 103 over CINVANTITM on the three criteria listed on page 6, first paragraph, and concludes (page 9, last two paragraphs) that, because a prima facie case requires all three of the prima facie case of obviousness based on the CINVANTI PI label.
In response, since the premise of the argument- the three criteria pre-KSR- is incorrect, the conclusion drawn may be in error. 
 	The examiner will address below each point made by Appellant.
Appellant argues (page 6, second paragraph) that the examiner does not turn to a secondary reference, and does not combine multiple cited references, but rather uses a sole reference and “what the examiner characterizes as routine practice or common sense.” Appellant invokes Zurko (Fed. Cir. 2001) and argues that an assessment of basic knowledge and common sense that is not based on any evidence in the record lacks substantial evidence support. Appellant argues that “the rationale set forth in the Final Rejection is flawed and not even based in common sense”.
In response, the obviousness rejection is based on a single reference which teaches administering the same emulsion of the same drug (CINVANTITM aprepitant emulsion) in the same method of treatment as in the instant claims, via the same administration route- intravenous; the only difference between the prior art and the instant claims is the rate of intravenous infusion: prior art teaches rate of administration 130 mg/ 30 min = 4.33 mg/min, while the instant claims recite an average rate of administration 6.5 mg/min to 70 mg/min. 
As Appellant has explained (Appeal Brief, page 5, third paragraph), the claimed rate of administration of 6.5 mg/min corresponds to a duration of iv infusion of 20 min, while the prior art teaches a 30 min duration of infusion for the very same emulsion containing the same amount (130 mg) of the same drug (aprepitant) using the same route of administration, intravenous.
In re Zurko (Appeal brief, page 6, second paragraph), the case law cited dates from 2001 and refers to lack of substantial evidence/relying on common knowledge in the art without a reference in making an obviousness rejection. MPEP 2144.03(A) states: In appropriate circumstances, it might be reasonable to take official notice of the fact that it is desirable to make something faster, cheaper, better, or stronger without the specific support of documentary evidence.
Under this standard, the examiner’s reliance on basic knowledge /common sense without specific documentary support is appropriate in this case because it is desirable to make something faster. The examiner’s rationale is that it is desirable to administer faster, in 20 min (instant claims) vs. 30 min (prior art), the very same emulsion of the very same drug in the very same method of treatment by the very same administration route, iv.
Appellant argues (page 6, last paragraph, page 7, first three paragraphs) that a person of ordinary skill in the art would have regarded CINVANTI’s FDA approval relating only to the specific methods of administration on the label; would have been motivated only to adhere to the parameters set on the label; and would have expected any modification to CINVANTI’s approved and marketed emulsion infusion of 130 mg over 30 min to be less effective and/or safe. Appellant argues (page 7, last paragraph) that, at the time of filing the instant application, CINVANTI was known to be safely and effectively administered at a single rate: 4.33 mg/min, and no person of ordinary skill would have assumed that another rate of administration be both safe and effective, let alone the instantly claimed rate.
In response, the examiner maintains her position that the decision to inject the known aprepitant emulsion faster rather than slower (claimed average rate 6.5 mg/min versus prior art 4.33 mg/min) is well within the skill of the artisan, doctor/nurse/healthcare professional who 
Appellant refers to (Appeal brief, page 7, 4th paragraph) a reference by Hojsak, submitted with the after final response of 29 January 2021. Appellant argues that Hojsak teaches that rapid intravenous infusion of lipid emulsions can cause spontaneous hemorrhage, respiratory distress, jaundice, fever, headaches, and a skilled person knowledgeable of the complications caused by rapid intravenous infusion of a lipid emulsion would not have expected that the claimed method would be successful.
 	In response, the examiner acknowledges the reference by Hojsak (which had been considered, see advisory action mailed on 23 February 2021), which teaches fat overload syndrome after rapid infusion of lipid emulsion containing 20% soy oil; yet, the examiner notes that such side reaction is rare, in fact Hojsak reports the first case of fat overload syndrome caused by lipid emulsion described in the literature. Further, Hojsak teaches that this side reaction occurs in an infant, and points to guidelines recommending (page 121, left column, third paragraph) very slow infusion in infants in children. The instant claims, however, are not limited to infants or children as subjects. 
Further, Hojsak teaches (page 121, left column, first paragraph) that the fat overload syndrome is influenced not only by velocity of infusion rate, but also by the composition being administered. The composition administered in the instant claims contains about 9% soybean oil; Hojsak’s emulsion contains 20% soy oil, and further contains other oils such as olive and fish oil and medium chain triglycerides (page 119, first paragraph). Thus, since the compositions being 
Appellant argues (page 8, first paragraph) that drug Cmax is tied to rate of intravenous delivery; Appellant refers to a reference by Ottoboni, submitted on 17 July 2020, and argues that any assumption that adjusting the rate of delivery to be faster or slower than a known rate will be effective and/or safe is baseless and incorrect. In response, the article by Ottoboni containing post-filing data that demonstrate that the 2 minute IV push and the 30 minute IV infusion have comparable PK profile, has been considered in the final rejection mailed on 29 October 2020. While the examiner acknowledges the arguments related to the PK profile/drug concentration in time and the potential for side effects, the examiner’s position is that adjusting the rate of delivery for a known formulation of a known drug in a known method of treatment so that the drug is delivered safely is routine, well within the skill of the artisan.
 	Appellant refers to (page 8, second paragraph) a reference by Lundberg (submitted with the after final response of 29 January 2021 and considered by the examiner in the advisory action mailed on 23 February 2021), which teaches incidence of infusion-site reactions associated with intravenous administration of fosaprepitant, which is a prodrug of aprepitant (the instant elected species of a NK1 receptor antagonist). The examiner points to paragraph two, left column, page 1462, in Lundberg, which teaches that there is an added safety risk with fosaprepitant, compared to aprepitant due to its propensity to cause infusion-site reactions; thus, Lundberg implicitly teaches that there is less safety concern with aprepitant- or no such side reactions occur with aprepitant. 
Appellant argues (page 9) that a healthcare professional would not disregard the instructions on the FDA label, would have regarded the modification of the intravenous infusion 
The examiner maintains her position that the decision to inject the known aprepitant emulsion faster rather than slower (claimed average rate 6.5 mg/min versus prior art 4.33 mg/min) is well within the skill of the artisan, doctor/nurse/healthcare professional who administers the treatment. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. See MPEP 2143.
Appellant reiterates (page 10) the arguments above with respect to claim 2 (intravenous administration over 30 second to 15 minutes). These arguments have been addressed above. The examiner maintains her position that the decision to inject the known aprepitant emulsion over 15 minutes (in claim 2) versus 30 minutes (prior art) is well within the skill of the artisan, doctor/nurse/healthcare professional who administers the treatment.

Appellant argues (pages 11-12) against the rejections of claims 1-12, 14, 17-30 on the ground of nonstatutory double patenting over the claims of the reference patents (page 11)/ reference patent application (page 12). The examiner notes that reference U.S. patent application 16/669,262 is now U.S. patent 10,953,018.

Appellant argues (page 11, third paragraph) that (1) there is no guidance or mention in the claims of the reference patents which would have led a skilled artisan to administer an NK1 antagonist intravenously at any rate, let alone at the specific rate as claimed; (2) there is no basis to modify the mode of administration in the reference patent claims; Appellant refers to the infusion site reactions with fosaprepitant (reference by Lundberg); (3) the skilled artisan would have no expectation of success modifying the rate of administration to the faster claimed rate; Appellant refers to rapid infusion of lipid emulsions causing adverse reactions (reference by Hojsak).
In response, the examiner acknowledges that none of the claims of the reference patents recites an average rate of intravenous administration of an NK1 receptor antagonist. As such, arguments (2) and (3) above, which refer to modifications in the rate of administration, do not apply. The reasoning for each of the nonstatutory double patenting rejections is explained below.  
For example, claims 1-14, 16 of US patent 10,624,850 are drawn to the same method of treating as instantly claimed, by administering the same emulsion to the same patient population using the same route of administration, by injection, the only difference being that the instant claims recite intravenous administration at an average rate of about 6.5 to 70 mg/min. The examiner’s position is that it would have been obvious to a person of ordinary skill in the art to choose intravenous injection as a type of injection and to determine the duration of infusion/rate of administration of the known emulsion in the known method of treating.


Similarly, claims 1-18 of US patent 10,953,018 are drawn to a method of treating nausea and vomiting in a subject comprising administering to the subject a pharmaceutical emulsion comprising aprepitant, an emulsifier, an oil, and water, wherein the ratio of the emulsifier to aprepitant is from about 18:1 to 22:1 wt/wt, wherein the ratio of the oil to aprepitant is from 11;1 to 15:1; claim 5 recites the administration is intravenous. The examiner’s position is that determining the duration of infusion/rate of administration of a known emulsion comprising NK-1 receptor antagonist aprepitant, in a known method of treating, administered to the same patient population using the same route of administration, intravenous, is routine, well within the skill of the artisan.
This rationale also applies to the rejection of claims 1-12, 14 and 17-30 on the ground of nonstatutory double patenting over claims 12-21 of U.S. patent 9,561,229; and over claims 12-21 of U.S. patent 9,974,794.

In the case of  claims 1-22 of U.S. patent 9,974,793, drawn to a pharmaceutical composition as emulsion comprising aprepitant, an emulsifier, an oil, water, wherein the ratio of the emulsifier to aprepitant is from about 18:1 to 22:1 wt/wt, and the ratio of oil to aprepitant is 11:1 to 15:1, the examiner has relied on the Specification of U.S. patent 9,974,793 for the teaching (column 1, lines 15-17) that the compositions of the invention are emulsion formulations for intravenous administration of aprepitant useful to treat emesis.
 Further, determining the rate of intravenous administration/duration of infusion with said composition in the method of treatment is well within the skill of the artisan.
This rationale also applies to the rejection of instant claims 1-12, 14 and 17-30 on the ground of nonstatutory double patenting over claims 1-17 of US patent 10,500,208; over claims 1-11 of U.S. patent 9,974,794; and over claims 1-11 of U.S. patent 9,561,229.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA NEAGU/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        

Conferees:
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an